Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55
Response to Amendment
The amendment filed on 05/10/2022 has been entered. Claims 1-8 and 12-19 remain pending in
the application. Claims 1, 2, 12, and 13 have been amended. The amendments filed overcame each and every rejection named in the non-final Office action mailed on 05/20/2022.
Election/Restrictions
Examiner tried to call Mr. Shen Bin Wu on 08/09/2022 to discuss possible rejoinder of claims and no reply was received. Examiner tried to call Mr. Shen Bin Wu once more on 8/18/2022 to discuss possible rejoinder of claims and no reply was received. 
This application is in condition for allowance except for the presence of claims 9-11 and 20-22 directed to an invention non-elected with traverse in the reply filed on 02/07/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, US2020/0060921A1 to Dalley et al. (hereinafter “Dalley”) in view of US2019/0060157A1 to Lamb (hereinafter “Lamb”), the closest prior art of record discloses an exoskeleton wear management system, adapted to an exoskeleton device worn on a user, the exoskeleton wear management system comprising (Dalley Fig. 14 is taken together to be the exoskeleton wear management system): an exoskeleton wear management device, coupled to the exoskeleton device (Dalley Fig. 14 control system 20); and a sensing system, installed on the exoskeleton device and coupled to the exoskeleton wear management device, and configured to continuously sense a current posture of the exoskeleton device to output inertial data corresponding to the current posture to the exoskeleton wear management device (Dalley Fig. 14 sensors 36; Paragraph 0058 discloses the sensors use inertial measurements to observe posture of the user; Paragraph 0060 discloses data generated via sensors is used by the control system to drive operation of the unit; Examiner notes that the sensors are relaying information while the device is in use, and thus continuous sensing is met by the device), wherein the exoskeleton wear management device comprises: an output device (Dalley Fig. 14 interface 45 and electronic indicators 40 are taken together to be an output device); a storage device, storing an exoskeleton wear management code module (Fig. 14 memory 30; Paragraph 0056 discloses the control application may be stored in the memory); and a processor, configured to access and execute the exoskeleton wear management code module to realize an exoskeleton wear management method (Dalley Fig. 14 electronic processor; Paragraph 0046 discloses the processor executes program code embodying the control methods), wherein the processor is configured to receive first inertial data from the sensing system and determine whether the user is in a sitting posture according to the first inertial data ( Dalley Paragraph 0043 discloses user posture is detected via the sensors, a user sitting and the data recorded by sensors at that time is considered to be the first inertial data; Examiner notes that “inertial” as defined by Merriam-Webster refers to “motion and force data”; Paragraph 0048 discloses the sensors detect and observe both upper leg orientation and/or angular velocity; Paragraph 0058 discloses the sensors may include “hall effect sensors, magnetic angle sensors, accelerometer sensors, gyroscope sensors, resistance temperature detectors, and others” thus the sensors quantify inertial data; Fig. 14 demonstrates the processor is in communication with the sensors), wherein in response to determining that the user is in the sitting posture, the processor is further configured to receive second inertial data (Dalley Paragraph 0043 discloses that the exoskeleton device assists in transitioning from sitting to standing; Examiner notes that inertial data received from a sitting to standing transition and standing constitutes second inertial data; Examiner also notes that “inertial” as defined by Merriam-Webster refers to “motion and force data”; Paragraph 0048 discloses the sensors detect and observe both upper leg orientation and/or angular velocity; Paragraph 0058 discloses the sensors may include “hall effect sensors, magnetic angle sensors, accelerometer sensors, gyroscope sensors, resistance temperature detectors, and others” thus the sensors quantify inertial data), wherein the processor is further configured to determine whether each of a plurality of leg components of the exoskeleton device is parallel to a corresponding leg of the user according to the second inertial data, and wherein in response to determining that one of the plurality of leg components of 2Customer No.: 31561 Docket No.: 089086-US-PAApplication No.: 16/601,549the exoskeleton device in not parallel to the corresponding leg of the user, the processor is further configured to instruct the output device to prompt a message of adjusting the leg component (Lamb Fig. 4A shows the exoskeleton in proper [parallel] orientation with respect to the legs; Paragraph 0067 discloses “sensors can identify lateral displacement [i.e. deviation from parallel] of portions of an actuator unit 110 (e.g., upper arm 115, lower arm 120, joint 125, and the like)” with respect to the leg; Paragraph 0040 discloses the sensors may be accelerometers, force sensors, and position sensors which Examiner interprets to be inertial data); Paragraph 0022 discloses that “After the assessment and determination of an issue, the device can provide the user a warning, alert, or the like (e.g., “device strapping should be tightened”, or that “the lower leg strap should be tightened”) depending on which fit failure is identified. Examiner interprets tightening of straps to be adjustment messages.; Paragraph 0055 discloses that the fit indications may be included on a smartphone associated with the exoskeleton)). 
	However, neither Dalley nor Lamb, does not explicitly disclose, nor in combination with any other prior art made of record render obvious amended claim 1. Neither Dalley nor Lamb discloses “wherein an angle sensor array of the sensing system is configured to continuously sense the current posture of the exoskeleton device and output a plurality of angle data corresponding to the current posture to the exoskeleton wear management device, wherein in response to determining that each of the plurality of leg components of the exoskeleton device is parallel to the corresponding leg of the user, the processor is further configured to instruct the output device to prompt a leg component correctly-worn message”.  Furthermore, it would not be obvious to modify Dalley with such features. The exoskeleton of Dalley has indicators which indicate proper function of the suit based on inertial data sensors and these inertial data sensors indicate proper function by examining the relation of the exoskeleton components to one another instead of with respect to the person’s leg. The instant claim requires the system be able to use angular data with respect to the user’s leg to provide proper/improper/needs adjustment fit messages.
	It is thus found that one having ordinary skill in the art at the time of the effective filing date of the claimed invention would only have arrived at the instantly claimed invention with improper hindsight reasoning. 
	Regarding claim 12, Dalley in view of Lamb discloses an exoskeleton wear management method adapted to an exoskeleton wear management system, the exoskeleton wear management system being configured to manage an exoskeleton device worn on a user (Dalley Fig. 14 is taken as a whole to be the exoskeleton wear management system), wherein the exoskeleton wear management system comprises an exoskeleton wear management device and a sensing system (Dalley Fig. 14 control system 20, sensors 34), and the method comprises: receiving first inertial data from the sensing system and determining whether the user is in a sitting posture according to the first inertial data (Dalley Paragraph 0043 discloses user posture is detected via the sensors, a user sitting and the data recorded by sensors at that time is considered to be the first inertial data; Fig. 14 demonstrates the processor is in communication with the sensors); in response to determining that the user is in the sitting posture, receiving second inertial data (Dalley Paragraph 0043 discloses that the exoskeleton device assists in transitioning from sitting to standing; Examiner notes that inertial data received from a sitting to standing transition and standing constitutes second inertial data), wherein determining whether each of a plurality of leg components of the exoskeleton device is parallel to a corresponding leg of the user according to the second inertial data, and in response to determining that one of the plurality of leg components of the exoskeleton device in not parallel to the corresponding leg of the user, prompting an adjusting leg component message (Lamb Fig. 6B shows the exoskeleton in proper [parallel] orientation with respect to the legs; Paragraph 0067 discloses “sensors can identify lateral displacement [i.e. deviation from parallel] of portions of an actuator unit 110 (e.g., upper arm 115, lower arm 120, joint 125, and the like)” with respect to the leg; Paragraph 0035 discloses the sensors may be accelerometers, force sensors, and position sensors which Examiner interprets to be inertial data); Paragraph 0022 discloses that “After the assessment and determination of an issue, the device can provide the user a warning, alert, or the like (e.g., “device strapping should be tightened”, or that “the lower leg strap should be tightened”) depending on which fit failure is identified. Examiner interprets tightening of straps to be adjustment messages.; Paragraph 0055 discloses that the fit indications may be included on a smartphone associated with the exoskeleton).  
	However, neither Dalley nor Lamb, does not explicitly disclose, nor in combination with any other prior art made of record render obvious amended claim 12. However neither of these references disclose “wherein in response to determining that each of the plurality of leg components of the exoskeleton device is parallel to the corresponding leg of the user, the method further comprises prompting a correctly-worn message”. Furthermore, it would not be obvious to modify Dalley with such features. The exoskeleton of Dalley has indicators which indicate proper function of the suit based on inertial data sensors and these inertial data sensors indicate proper function by examining the relation of the exoskeleton components to one another instead of with respect to the person’s leg. The instant claim requires the system be able to use angular data with respect to the user’s leg to provide proper/improper/needs adjustment fit messages.
	It is thus found that one having ordinary skill in the art at the time of the effective filing date of the claimed invention would only have arrived at the instantly claimed invention with improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785